DETAILED ACTION
This action is in response to applicant’s amendment received on March 22nd, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 14, 22, 24, 65, and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carl (U.S. Publication 2006/0036246).
Carl discloses a sterile device (for example see Figure 24, see page 10 paragraph 122) comprising a pedicle screw (602) and a sensor (608) located on the pedicle screw (paragraph 122 states the pedicle screw includes a sensor 608 located thereon). The device further comprises a memory located inside the medical device capable of storing data from the sensor (paragraph 123 states the sensor(s) may be configured to be adjustable to sensed stresses, compare stresses at various locations, or to alert patients to contact their doctor, which would require the sensor(s) to include memory with stored programming capable of storing data and a processor to perform the stored programming for the sensor to perform its functions). The device further comprises an electronic processor and memory located within/upon the device and coupled to the sensor (paragraph 122 states the sensor(s) include electronics, such as a telemetry circuit for communication, which requires a memory with stored programming for storing the programming for running the telemetric circuit and the data and a processor for perform the stored programming to communicate the data). The device further comprises an antenna, i.e. a telemetric circuit, to wirelessly transmit data from memory	 to a location outside the device (paragraphs 77 and 95).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Carl (U.S. Publication 2006/0036246) in view of Berreklouw (U.S. Publication 2005/0228410).
Carl discloses the invention as claimed except for the sensor being a contact sensor. Carl discloses the invention as discussed above wherein the sensor is chosen from a plurality of sensors, such as a pressor sensor, in order to detect the position of the pedicle screw. Berreklouw teaches a device comprising a medical device and a contact sensor (see pages 3 and 4 paragraph 18) in order to detect the position of the device. Because both the invention of Carl and the invention of Berreklouw disclose devices comprising a medical device and a sensor, it would have been obvious to ne having ordinary skill in the art at the time the invention was filed to substitute one type of sensor for the other in order to achieve the predictable results of detecting the position of the medial device. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Carl (U.S. Publication 2006/0036246) in view of Bledsoe (U.S. Publication 2003/0196352).
Carl discloses the invention as claimed except for the sensor being a plurality of sensors positioned on the device at a density greater than 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 , or 20 sensors per square centimeter. Bledsoe teaches a device comprising a plurality of sensors position on the device, wherein the sensors are position on the device at a density of greater than 1 sensor per square centimeter in order to accurately measure the forces on the surface of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Carl wherein the sensors are provided on the device at a density of greater than 1 sensor per square centimeter in view of Bledsoe in order to accurately measure the forces on the surface of the device. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Carl (U.S. Publication 2006/0036246) in view of Bledsoe (U.S. Publication 2003/0196352) further in view of Roche (U.S. Publication 2010/0100011).
Regarding the device comprising a plurality of sensors, the invention of Carl as modified by Bledsoe discloses a device comprising a plurality of sensors positioned on the device, wherein the sensors are positioned on the device at a density greater than 1 sensor per square centimeter in order to accurately measure the forces on the surface of the device as discussed above. The invention of Carl as modified by Bledsoe fails to disclose the device wherein the sensors are positioned on the device at a density greater than 1 sensor per cubic centimeter. Roche teaches a device comprising one or more sensor arrays (1202) positioned three-dimensionally, i.e. per cubic centimeter, in order to detect forces in all three dimensions (page 7 paragraph 64). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Carl as modified by Bledsoe, i.e. a device with a plurality of sensors position two dimensionally on the device with a density greater than 1 sensor per square centimeter, wherein the plurality of sensors are positioned three-dimensionally, i.e. per cubic centimeter, in view of Roche in order to detect forces in all three dimensions. 
The device of Carl as modified by Bledsoe as further modified by Roche discloses a device comprising a pedicle screw, i.e. a medical device, and a plurality of sensors positioned about the medical device at a density greater than 1 sensor per cubic centimeter. 
Response to Arguments
Applicant's arguments filed March 22nd, 2022 have been fully considered but they are not persuasive. The applicant’s argument that the Carl reference does not disclose a device further comprising memory and a processor is not persuasive. As discussed in the previous office action and above, the Carl reference disclose a medical device comprising 1 or more sensors (see paragraphs 122 and 123), wherein the sensors each include electronics, such as telemetric circuitry. First, each sensor would require a memory to store programming related to the function of the sensor and a processor to perform the programming related to the function of the sensor. Second, each set of electronics, such as the telemetric circuit, would require a memory to store programming related to the function of the telemetry circuit and for storing the measured data to be communicated to an external device and a processor to perform the programming related to the function of the telemetry circuit as well as communication between the sensor and the telemetry circuit and between the telemetry circuit and an external device. Therefore, it is understood that even though the memory and the processor are not explicitly stated in the reference, they are required parts of elements of the device in order for the device to work. The applicant’s argument that the Berreklouw reference is non-analogous art is not persuasive. First, Bledsoe teaches providing sensors two-dimensionally on a medical device at a density of greater than 1 sensor per square centimeter in order to detect forces on the medical device in two dimensions. Berreklouw teaches providing sensors three-dimensionally on a medical device in order to detect forces on the medical device in three dimensions. All the references are directed to medical devices and both the Bledsoe and Berreklouw are directed to medical devices having sensors placed about the medical device to detect forces on the medical device in multiple dimensions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775